UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4264


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JON PAUL CLEMENTS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:14-cr-00174-1)


Submitted:   January 28, 2016             Decided:   February 16, 2016


Before GREGORY and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas J. Gillooly, Charleston, West Virginia, for Appellant.
R. Booth Goodwin II, United States Attorney, Monica D. Coleman,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jon Paul Clements pled guilty, without a plea agreement, to

four counts of distributing heroin, in violation of 21 U.S.C.

§ 841(a)(1)    (2012).        The   district       court   sentenced      him,     as    a

career offender, to 168 months’ imprisonment, the bottom of the

advisory Sentencing Guidelines range.                 Clements timely appealed

his sentence.    For the reasons that follow, we affirm.

     We review Clements’ sentence for reasonableness “under a

deferential     abuse-of-discretion             standard.”        Gall    v.     United

States, 552 U.S. 38, 41 (2007).                  Such review entails appellate

consideration      of        both   the         procedural        and     substantive

reasonableness of the sentence.                  Id. at 51.          In determining

procedural     reasonableness,       we        evaluate    whether      the    district

court committed significant procedural error, such as improperly

calculating      the     advisory         Guidelines        range,       failing        to

appropriately consider the 18 U.S.C. § 3553(a) (2012) factors,

or selecting a sentence based on clearly erroneous facts.                           Id.

at 49-51; see United States v. Lynn, 592 F.3d 572, 575 (4th Cir.

2010).

     If   we    find    no    procedural        error,     then    we    examine    the

substantive reasonableness of the sentence under “the totality

of the circumstances.”          Gall, 552 U.S. at 51; United States v.

Howard, 773 F.3d 519, 528 (4th Cir. 2014).                   The sentence imposed

must be “sufficient, but not greater than necessary,” to satisfy

                                           2
the goals of sentencing.                    See 18 U.S.C. § 3553(a).                   We presume

on    appeal    that        a     within-      or        below-Guidelines          sentence     is

substantively reasonable.                   United States v. Louthian, 756 F.3d

295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).                                       The

defendant bears the burden to rebut this presumption “by showing

that the sentence is unreasonable when measured against the 18

U.S.C. § 3553(a) factors.”                   Id.        When reviewing for substantive

reasonableness, this court “can reverse a sentence only if it is

unreasonable,         even      if    the    sentence          would     not    have    been    the

choice of the appellate court.”                          United States v. Yooho Weon,

722   F.3d     583,    590      (4th    Cir.        2013)      (internal       quotation    marks

omitted).

      Clements contends that his sentence is unreasonable because

the   court     failed       to      properly       weigh      the     § 3553(a)    factors     by

taking     into       account         his    history           and     characteristics,        and

impermissibly         considered        dismissed          and       acquitted   conduct       when

sentencing him.         We disagree.

      In     fashioning           Clements’         sentence,          the     district     court

addressed       the      18       U.S.C.        §        3553(a)       sentencing        factors.

Specifically,         the       court   noted           that   while     Clements’       offenses

involved only a small quantity of heroin, this drug, along with

pills, was a serious law enforcement problem in southern West

Virginia,      and    that        Clements’         “sentence         need[ed]    to    send    the

message of deterrence to others who are involved in trafficking

                                                    3
any kind of drugs but, in particular, heroin and pills.”                                  The

court also noted Clements’ “significant” criminal history and

found   that    a    sentence       within    the    career      offender     Guidelines

range   was    appropriate          and    necessary      to    deter    Clements       from

engaging in crime and to protect the public from his criminal

activity.          All   of   these       considerations        by   the     court      speak

directly      to     several        § 3553(a)       factors.           See    18     U.S.C.

§ 3553(a)(1) (“the nature and circumstances of the offense and

the history and characteristics of the defendant”); 18 U.S.C.

§ 3553(a)(2)(A) (“the need for the sentence . . . to reflect the

seriousness of the offense, to promote respect for the law, and

to provide just punishment”); 18 U.S.C. § 3553(a)(2)(B) (the

need to deter criminal conduct); 18 U.S.C. § 3553(a)(2)(C) (the

need    “to    protect        the    public       from    further       crimes     of    the

defendant”).

       Turning to Clements’ claim that the district erroneously

considered dismissed and acquitted charges, read in context, the

district court mentioned these events in responding to Clements’

request for a below-Guidelines sentence.                       During his allocution,

Clements apologized, stating that he accepted responsibility for

his actions and was trying to support his family.                                Remarking

that actions carried more weight than words, the court noted

Clements’     dismissed       federal      charges       from   2010    and    2014,     and

observed that, within a month after being released following his

                                              4
acquittal      on    another         federal      charge       in     2014,      Clements     pled

guilty to a state drug charge, and the next month had resumed

selling       drugs.           The     court      found        that       Clements’       actions

demonstrated that he had learned nothing from his experience

with    the    criminal        justice       system      and,       therefore,        a   within-

Guidelines sentence was appropriate.                          Thus, the court considered

the    acquitted         and   dismissed       conduct         only    in      the    context    of

rejecting Clements’ request for a below-Guidelines sentence.

       As to Clements’ claim that the district court failed to

take into account his history and characteristics, specifically

his difficult childhood and the lengthy gap between his 2011

career      offender       predicate        offenses          and     his      current    crimes,

“district       courts          have        extremely          broad        discretion        when

determining         the    weight      to    be       given    each       of    the   §   3553(a)

factors.”      United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011).      The record reflects that the district court “considered

the parties’ arguments and ha[d] a reasoned basis for exercising

[its] own legal decisionmaking authority.”                                  United States v.

Avila, 770 F.3d 1100, 1108 (4th Cir. 2014) (second alteration in

original; internal quotation marks omitted).

       We     conclude         that    Clements         has      failed         to    rebut     the

presumption         of    reasonableness          accorded          his     within-Guidelines

sentence.       The court clearly considered the § 3553(a) factors,

offered a reasoned explanation for the sentence it imposed, and

                                                  5
explained       its    basis    for     rejecting         Clements’       arguments             for    a

lesser    sentence.          Rita     v.     United       States,       551    U.S.       338,      356

(2007).      The      fact     that    Clements          disagrees       with    the       district

court    does    not    render      his      sentence      unreasonable.                  Cf.    Yooho

Weon, 722 F.3d at 590.

     Finally, Clements contends that the district court erred by

denying as moot his challenge to the assessment of two criminal

history    points,      rather        than    one,       for    his     2014    West       Virginia

conviction for possession with intent to deliver marijuana.                                         The

criminal    history       point       in     question      did    not     affect          Clements’

criminal    history      score        because       he    was    sentenced       as       a     career

offender.         Therefore,          the     district          court     did    not          err     by

concluding that Clements’ challenge was moot.

     Accordingly,         we    affirm        Clements’         sentence.            We    dispense

with oral argument because the facts and legal contentions are

adequately       presented       in    the     materials         before        the    court         and

argument would not aid the decisional process.

                                                                                           AFFIRMED




                                                6